Citation Nr: 0415927
Decision Date: 06/21/04	Archive Date: 09/01/04

DOCKET NO. 98-05 809	                       DATE JUN 21 2004


On appeal from the Department of Veterans, Affairs. Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for cardiovascular disease, including hypertension.

2. Entitlement to service connection for hematuria.

3. Entitlement to service connection for glucose-6-phosphate dehydrogenase reduced (G6PD), claimed as anemia.

4. Entitlement to an evaluation in excess of 10 percent for service-connected flat feet with left hallux valgus, corns and bunions.

REPRESENTATION

Appellant represented by: Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from February 1977 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

These claims are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claims so that he is afforded every possible consideration.

With respect to the claims for service connection for cardiovascular disease, including hypertension, and hematuria, the veteran was afforded a VA general medical examination in July 1997. An electrocardiogram was described as

- 2 



"borderline" and disclosed sinus bradycardia. Urinalysis showed that "URINE BLOOD" was described as "LARGE" and "Neg." The Board is uncertain as to the meaning of these findings. In evaluating a claim, the Board may consider only independent medical evidence to support its findings, and must cite to competent evidence of record to support its conclusions. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). On remand, the veteran should be afforded a VA examination in order to determine whether or not he currently suffers from cardiovascular disease or any disability manifested by hematuria related to his active service.

Similarly, the veteran's service medical records show that he was treated for G6PD and corresponding anemia. The RO denied this claim because G6PD is considered a congenital defect, for which service connection is not authorized. See VAOPGCPREC 67-90 and VAOPGCPREC82-90. However, the question of whether G6PD is a disease or defect is a medical question. See Colvin, supra. On remand, the veteran should be afforded an appropriate VA examination in order to obtain an opinion as to the nature of G6PD, as discussed below.

Regarding the claim for entitlement to a higher rating for service-connected flat feet with left hallux valgus, corns and bunions, in August 1997 the RO originally granted service connection for this disability, evaluated as noncompensable, effective March 1, 1997. The veteran perfected an appeal. The RO thereafter granted a 10 percent disability rating in November 2003, effective from March 1, 1997. Since this rating is not the maximum, the issue remains on appeal. See AB v. Brown, 6 Vet., App. 35 (1993). Accordingly, the RO must provide the veteran a supplemental statement of the case regarding this issue. Any additional relevant treatment records should also be obtained on remand, and the veteran should be afforded a current examination of the feet.

The claim is remanded for the following:

1. Review the claims file and ensure that the duty to notify and assist has been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West2002); 38 C.F.R. § 3.159 (2003). Specifically, ensure that the veteran has been notified of

- 3 



(1) the information and evidence not of record that is necessary to substantiate his claims, (2) the information and evidence that VA will obtain on his behalf, (3) the information and evidence that he is expected to provide and (4) that he has been requested to provide any evidence in his possession that pertains to the claims.

2. Ask the veteran to identify all medical care providers that have treated him for any cardiovascular disorder, including hypertension; hematuria; G6PDand anemia; and his service-connected foot disability since his separation from service, and make arrangements to obtain these records.

3. Schedule the veteran for a VA cardiovascular examination. . . The claims  file and a copy of this remand must be reviewed by the examiner. The examiner should indicate in the report if the claims file was reviewed. All necessary tests, including diagnostic studies, should be conducted and all clinical findings reported in detail.

The examiner is asked to render diagnoses of all current cardiovascular disorders, found to be present. Does the veteran currently suffer trom cardiovascular disease, including hypertension? Do the findings of sinus bradycardia in 1997 represent the presence of cardiovascular disease and/or the presence of a disability?

If cardiovascular disease,' including hypertension, is found to be present, the examiner should state whether it is at least as likely as not that it had its onset during active service or is related to any in-service disease or injury.

-4



The examiner must provide a comprehensive report including complete rationales far all conclusions reached.

4. Schedule the veteran far a VA urological examination. The claims file and a copy of this remand must be reviewed by the examiner. The examiner should indicate in the report if the claims file was reviewed. All necessary tests, including diagnostic studies, should be conducted and all clinical findings reported in detail.

The examiner is asked to' render diagnoses of all current urological and/or genitourinary disorders found to' be present. Does the veteran currently suffer from . microhematuria? If so, does this represent the presence of .a urological disorder and/or the presence of a disability?

If a urological and/or genitourinary disorder is found to  be present, the examiner should state whether it is at least as likely as not that it had its onset during active service or is related to any in-service disease or injury.

The examiner must provide a comprehensive report including complete rationales far all conclusions reached.

5. Schedule thy veteran for a VA examination by a specialist in blood disorders. The claims file and a copy of this remand must be reviewed by the doctor. The doctor should indicate in the report if the claims file was reviewed. All necessary tests, including diagnostic studies, should be conducted and all clinical findings reported in detail.



- 5 

The doctor must provide an opinion as to the date of onset and etiology of any G6PD deficiency and anemia found to be present, as well as a discussion of the nature of any G6PD deficiency and anemia.

The doctor should specifically state whether any G6PD deficiency is a congenital defect, and if so, whether it was subject to any superimposed disease or injury during, i.e., anemia, during active service.

If G6PD deficiency is a congenital disease (as opposed to a defect) did it worsen beyond its natural progression during service?

The doctor must provide a comprehensive report including complete rationales for all conclusions reached.

6. Schedule the veteran for a. VA examination of the feet. The claims file and a copy of this remand must be reviewed by the examiner. The examiner should indicate in the report if the claims file was reviewed. All necessary tests should be conducted and all clinical findings reported in detai1.

The examiner should identify all residuals attributable to the veteran's service-connected flat feet with left hallux valgus, corns and bunions.

The examiner should discuss in detail the effect of the symptomatology  resulting from the service-connected flat feet with left hallux valgus, corns and bunions on the function of the feet and the degree. of impairment of function to the feet. The examiner should also state whether or not there is objective evidence of marked

- 6 



deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7. Review the claims folder and ensure that the foregoing development has been conducted and completed in full. Specific attention is directed to the examination reports. If the reports do not include adequate responses to the specific opinions requested, they must be returned for corrective action. 38 C.F.R. § 4.2 (2003); see also Stegall v. West, 11 Vet. App. 268 (1998).

8. Finally, readjudicate the veteran's claims with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand. If the benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case and be given an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND are to obtain additional information and comply with due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

- 7 



appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub.L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 8 




